Title: To George Washington from William Heath, 11 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Newport Sepr 11th 1780
                        
                        I am just honored with yours of the 8th Instant. I am exceedingly Sorry to hear of the defeat of the Southern
                            army. I fear it will enable the Enemy to extend their conquests in that quarter, or feeling themselves secure there they
                            will withdraw a considerable part of their force to act elsewhere—either against the Army under your immediate command, or
                            embolden them to make an attempt on the French army here.
                        Admiral Arbuthnot has return’d with his fleet nearly to his old station for a day or two past has been
                            between montook-point and Gardner’s Island &ca. I have the honor to be, With the greatest respect Your
                            Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    